Case 19-11944-KHK          Doc 28    Filed 07/09/19 Entered 07/09/19 13:46:53             Desc Main
                                     Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

In Re:     Patrick Roch                                 Case No. 19-11944-KHK
                                                        Chapter 13

               OBJECTION BY SECURED CREDITOR TO PROPOSED PLAN

         Comes now the secured creditor, MB Financial to Fifth Third Bank: Fifth Third Bank
Successor by merger to MB Financial, which holds a Deed of Trust secured by the Debtor's real
property at 102 Reflection Way, Sterling, Virginia 20164, by and through its attorney, Dinh Ngo,
Esq., and objects to the proposed plan and to confirmation and for reason therefore states as
follows:
         1.      The Debtor has proposed a plan which includes a total payment of $16,502.48 for
arrearages owed to MB Financial to Fifth Third Bank: Fifth Third Bank Successor by merger to
MB Financial.
         2.      The secured creditor MB Financial to Fifth Third Bank: Fifth Third Bank
Successor by merger to MB Financial anticipates filing a Proof of Claim with pre-petition
arrearages due in the approximate amount of $49,639.73.
         3.      The plan as proposed by the Debtor would therefore be insufficient to pay the
claim of MB Financial to Fifth Third Bank: Fifth Third Bank Successor by merger to MB
Financial.
         Wherefore the Secured Creditor prays this court to enter an Order
         1.      Denying confirmation of the proposed Chapter 13 Plan, or alternatively
         2.      Modifying the Chapter 13 Plan to provide for payment in full of the Claim filed
by the secured creditor, or alternatively
         3.      For such other and further relief as the Court deems appropriate.

                                               Respectfully submitted:

                                                /s/ Dinh Ngo, Esq. [dn 7/9/19]
                                                Dinh Ngo, Esq.
                                                Attorney for Secured Creditor
                                                Bar No. 85661
                                                McCabe, Weisberg & Conway, LLC
                                                312 Marshall Avenue, Suite 800
                                                Laurel, MD 20707
                                                301-490-1196
                                                bankruptcyva@mwc-law.com
Case 19-11944-KHK         Doc 28    Filed 07/09/19 Entered 07/09/19 13:46:53            Desc Main
                                    Document     Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 9th day of July, 2019 I reviewed the Court’s CM/ECF system and it

reports that an electronic copy of the foregoing pleading will be served electronically by the

Court’s CM/ECF system on the following:


Thomas P. Gorman
300 N. Washington St. Ste. 400
Alexandria, Virginia 22314


Ashvin Pandurangi
AP Law Group, PLC
211 Park Ave.
Falls Church, Virginia 22046


I hereby further certify that on the 9th day of July, 2019, a copy of the foregoing pleading was

also mailed first class mail, postage prepaid to:


Patrick Roch
102 Reflection Way
Sterling, Virginia 20164
(Via U.S Mail)


                                              /s/ Dinh Ngo, Esq.
                                              Dinh Ngo, Esq.
